MEMORANDUM **
Appellant Rosalinda Ramos (“Ramos”) appeals from the district court’s grant of summary judgment in favor of her former employer Tacoma Community College (“TCC”) and Dean of Humanities Marlene Bosanko (“Bosanko”). Because the facts are known to the parties, we will not repeat them here. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s grant of summary judgment. Golden Gate Restaurant Ass’n v. City and County of San Francisco, 512 F.3d 1112, 1116 (9th Cir.2008).
The district court properly granted summary judgment, as the settlement agreement entered into by the Union on Ramos’s behalf clearly released TCC and *565Bosanko from all claims and causes of action relating to Ramos’s employment. In addition, Ramos cannot establish that the Union acted arbitrarily or in bad faith in accepting the settlement agreement without her consent because she received pay until the end of the contract term and the termination letter was rescinded. Therefore, the settlement agreement bars Ramos’s claims because the Union had authority to enter into the agreement on her behalf, despite her objections thereto. See Shane v. Greyhound Lines, Inc., 868 F.2d 1057, 1061 (9th Cir.1989); Mahon v. NLRB, 808 F.2d 1342, 1345 (9th Cir.1987).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.